Title: From George Washington to William Pearce, 26 August 1793
From: Washington, George
To: Pearce, William



Sir,
Philadelphia Augt 26th 1793

I intended to have written to you somewhat sooner, but business of a public nature & pressing, prevented it until now.
Although I have conviction in my own mind, that a hundred guineas pr annum is more than my Mount Vernon Estate will enable me to give the Superintendent of it; yet, the satisfaction (when one is at a considerable distance from property they possess, under circumstances which does not allow much thought thereon) of having a person in whom confidence can be placed as a Manager, is such, as to dispose me to allow you that sum; provided other matters can be adjusted to the mutual convenience, and satisfaction of both parties.
As you were about to depart in the Stage when I saw you (and which I knew could not wait) I did not go so much into detail as was necessary to place an agreement upon a basis to avoid misconception, and unpleasant disputes thereafter: and besides, altho’ you would be upon standing wages, which, in the opinion of some would make it immaterial (these being paid) what sort of an estate you Overlooked; yet, my opinion of a sensible and discreet man is, that before he would finally engage, he would view the estate himself, and decide from that view, whether it possessed such advantages as would enable him to acquire honor as well as profit from the management thereof; Whether he could make it profitable to his Employer from its local situation; from the nature of its soil, and means of improving it; the plans proposed; or the condition in which it might appear to him. Whether the part of the Country, the accomodations, the Water, &ca were to his liking; with other considerations which will admit no evidence equal to that of one’s own observation, to decide ultimately on what to resolve.
Having stated a fact, & given my ideas of what I suppose would be most agreeable for you to do, I shall add, that if nothing more than I foresee at present should happen, I expect to be at Mount Vernon about the 20th of next month, for a stay of 8 or 10 days. If then you are disposed to undertake my business, & wish to see the nature of it, and the present state of it; I should be glad to see you there about that time, when every necessary arrangement may be made if we should finally agree.

From Baltimore to Mount Vernon by the way of the Federal City, George Town, and Alexandria, is 59 measured Miles: and from Annapolis to the same place, crossing Potomac at Alexandria, is 45 Miles; but it might be reduced to less than 40 if there was a ferry opposite to my house. From Baltimore to Alexandria (through the above places) the regular Stages pass; and set out every Monday, Wednesday, and friday from the former, reaching the latter the same day; from whence a horse could be hired without difficulty, I believe, to carry you to my house, distant 9 miles. I mention these things for your information, in case you shoud determine to go there.
If you resolve to meet me at Mount Vernon, give me notice thereof immediately; and if business or any other cause should render it impracticable for me to be there, at the time, I will inform you, so as to prevent your setting out.
I informed you at our meeting, that I had eight or ten Negro Carpenters under the care of a worthless white man, whom I had forborn to turn away on account of the peculiar circumstances attending his family; But I suffer so much from his negligence; by his bad qualities; and bad examples; that I find it indispensably necessary to get some other workman to supply his place. If it should be your lot to superintend my Affairs your own ease, as well as my interest, would induce you to look out for a successor to him, against New Years day; if not, and you could recommend a proper character for this business, it would be rendering me an acceptable Service to do it. I am Sir Your Hble Servt

Go: Washington

